Citation Nr: 0501405	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-31 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as being due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1964 to October 
1966.  The appellant is the veteran's widow.

This appeal arises from a February 2003 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for the cause of the veteran's death.

In a substantive appeal received by the RO in October 2003, 
the appellant appeared to raise the matters of dependency and 
indemnity compensation (DIC) and service connection for the 
cause of the veteran's death due to post-traumatic stress 
disorder (PTSD).  The Board refers these matters to the RO 
for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

After the RO issued a statement of the case and the 
appellant's appeal was certified to the Board, the RO 
forwarded to the Board additional evidence in September 2004.  

The United States Court of Appeals for the Federal Circuit, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver. The Court held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary." It is essentially the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case. Thus, this case 
must be remanded in order to afford the RO the opportunity to 
consider the additional evidence in the first instance and 
readjudicate the claim on appeal.

In addition, the Board notes that the appellant authorized VA 
to obtain the veteran's medical records from the Mayo Clinic 
in Jacksonville, Florida.  In December 2002, that clinic 
informed VA that additional documents were needed for release 
of medical information concerning a deceased patient.  The 
record does not reflect that the appellant was informed of 
the additional documents required by that clinic for the 
release of the veteran's medical records.  Moreover, 
38 C.F.R. § 3.159(e) contains requirements concerning a duty 
to notify a claimant of an inability to obtain records; the 
record does not show that the appellant has been provided the 
required notice.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should notify the appellant 
of the documents required by the Mayo 
Clinic, in its December 2002 response, 
for release of the veteran's medical 
records.  The RO should also take the 
steps required by 38 C.F.R. § 3.159(e).

2.  The RO should readjudicate the 
issue on appeal with consideration of 
the evidence received by the RO in June 
2004 and forwarded to the Board in 
September 2004.  If the determination 
remains unfavorable to the appellant, 
she and her representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, including consideration of 
the additional evidence.  The appellant 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

